Citation Nr: 0716449	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 decision by the RO in New York, New 
York. 

Unfortunately, the evidence must be further developed before 
deciding this appeal.  So the Board is remanding this case to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

A preliminary review of the record on appeal indicates that a 
VA examination is needed to obtain a medical opinion 
concerning the cause of the veteran's low back disorder and, 
especially, whether it is somehow attributable to his service 
in the military - including any injury he may have 
sustained.

The veteran's service medical records (SMRs) show that on at 
least two occasions he presented with complaints of low back 
pain.  An April 1966 health record indicated he had 
experienced low back pain intermittently for approximately 
three weeks.  The diagnosis was low back strain.  He was 
prescribed various medications, administered a heating pad, 
informed that he could not do any lifting for four days, and 
told that he needed bed rest.  Subsequently, in August 1966 
he again presented with complaints of low back pain.  And the 
diagnosis again was muscle strain.  His military service 
ended in July 1967.

Private treatment records dated from 2003 to 2005 confirm the 
veteran has current diagnoses of degenerative disc disease 
with herniated disc of the lumbar spine, 
L5-S1 disc extrusion with displacement of the left S1 nerve 
root, and stenosis of the spine.  Additionally, in various 
written statements he has reported experiencing a continuity 
of symptomatology since service.  This in turn triggers VA's 
duty to assist him with his claim by providing him an 
examination since there is no medical nexus opinion presently 
on file addressing the determinative issue of whether his 
current low back disability is related to his military 
service, including any injury he may have sustained while on 
active duty.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c)(4) (2006).

Also, regrettably, adjudication of the veteran's TDIU claim 
must await the determination regarding whether his current 
low back disorder is related to his military service because 
these claims are inextricably intertwined.  That is to say, 
the two issues must be considered together in order to avoid 
piecemeal adjudication.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).  If service connection is granted for his low back 
disorder, that potentially could impact his TDIU claim.

Accordingly, this is REMANDED for the following development 
and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a medical 
opinion indicating whether it is at least 
as likely as not (meaning 50 percent or 
more probable) his current low back 
disability is the result of his service in 
the military, including the low back 
strain he received treatment for during 
service on at least two separate occasions 
and any precipitating injury he may have 
sustained while on active duty.

To facilitate making this important 
determination the designated examiner must 
review the relevant evidence in the claims 
file, including a compete copy of this 
remand, for the veteran's pertinent 
medical and other history.  The examiner 
must discuss the rationale of the opinion, 
whether favorable or unfavorable.



2.  Then readjudicate the claims for 
service connection for a low back disorder 
and TDIU in light of the additional 
evidence obtained.  If these claims are 
not granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC).  
Give them an opportunity to respond before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2006).



_________________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



